Citation Nr: 1400544	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to April 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In March 2012, October 2012, and April 2013, this matter was remanded by an Acting Veterans Law Judge for additional development.  The case has now been reassigned to the undersigned.

[This appeal has been processed using VA's VBMS electronic data storage system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record revealed the Veteran receives ongoing treatment from Dr. M.P. (his primary care physician) and other physicians at the Family Physicians of BVL, to include several evaluations for upper and lower back pain, beginning at least in February 2008.  The most recent treatment records from Family Physicians of BVL are dated in November 2009.  Accordingly, several years of pertinent treatment records appear to be outstanding.

Moreover, the Veteran indicated during a September 2011 VA spinal evaluation that he received private treatment for his spine from a Dr. Patel.  Records of such treatment are not associated with the record.  The record also shows the Veteran received regular treatment from the Kissimmee, Florida Community-Based Outpatient Clinic (CBOC), to include evaluations for back pain, between June 2010 and September 2011.  The Board also notes that, in a January 2013 statement, the Veteran indicated he was submitting two private nexus opinions.  The only private nexus opinion in the record is a September 2009 opinion from Dr. M.P.  All records of evaluations, treatment, or opinions pertaining to a disability for which service connection is sought may be pertinent evidence in such claim, and must be secured.  Notably, outstanding VA treatment records are constructively of record, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the provider(s) of all evaluations and treatment received for his back disability, and to provide the releases necessary for VA to secure copies of complete private records of any such evaluations or treatment, specifically including records from the Family Physicians of BVL prior to  February 2008 or after November 2009 (or any additional records from that period), records of evaluations or treatment by a Dr. Patel, and the additional nexus opinion the Veteran had indicated he was submitting (and any additional records from that provider).  The RO should secure for the record copies of the complete clinical records (i.e. of those not already associated with the record) of all evaluations or treatment from the providers identified, to specifically include all outstanding records of any pertinent VA evaluations or treatment.  If any records sought are not received, there must be an explanation of why that is so (e.g., they do not exist, or were destroyed, or the provider has declined to submit them, etc), and the Veteran should be so notified.  The Veteran must be advised that ultimately it is his responsibility to ensure that pertinent private records are received.

2.  The RO should then review the record arrange for any further development suggested by additional evidence received (e.g. an examination to secure a medical nexus opinion, if indicated), and then readjudicate the claim of service connection for a back disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

